Name: 91/93/EEC: Commission Decision of 11 February 1991 determining the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  competition;  means of agricultural production
 Date Published: 1991-02-23

 Avis juridique important|31991D009391/93/EEC: Commission Decision of 11 February 1991 determining the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness Official Journal L 050 , 23/02/1991 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 36 P. 0182 Swedish special edition: Chapter 3 Volume 36 P. 0182 COMMISSION DECISION of 11 February 1991 determining the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness (91/93/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 5 (3) (a) thereof, Whereas, pursuant to Article 5 (3) of Directive 90/426/EEC, a Member State may dispatch equidae from the part of its territory considered to be infected during certain periods of the year only, depending on the activity of vector insects; Whereas scientific studies carried out by the Portuguese authorities on the geographical distribution and population density of vector insects show that because of vector activity the danger period is from 1 July to 31 October; Whereas this makes it possible, taking into account the requirements in connection with the quarantine period, to determine the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected; Whereas on the dispatch of certain equidae Portugal must observe all the requirements of Directive 90/426/EEC and in particular those laid down in Article 5 (3) thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Portugal may dispatch equidae from the part of its territory considered to be infected with African horse sickness from 1 February to 30 April. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42.